DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed to a sealing plate comprising, among additional limitations,
the end portions are aligned with a straight line passing through the valve portion, 
the sealing plate further comprises:
a folding line that extends outside the valve portion in a substantially parallel direction to the straight line on an opposite side of the straight line with respect to a center of the groove, and
a second length N is a distance between the straight line and the folding line, the second length N being greater than 1 mm.
The closest prior art is considered to be Yoshihara et al. (JP 2002-367583A, cited on the IDS dated February 21, 2020, see also EPO machine generated English translation provided with the Office Action dated February 14, 2022) and further in view of Sodeyama et al (US PGPub 2020/0243822, which has a foreign priority date of September 9, 2015).
Regarding Claim 1, Yoshihara discloses substantially all of the limitations as set forth in the prior Office Action dated February 14, 2022.
Yoshihara discloses in Figs. 11-14 wherein the end portions are aligned with a straight line passing through the valve portion (27, 28) (see annotated Fig. 12 provided below),
the sealing plate (2) further comprises:
a folding line that extends outside the valve portion (27, 28) in a substantially parallel direction to the straight line on an opposite side of the straight line with respect to a center of the groove (25, 25) (see annotated Fig. 12 provided below).

    PNG
    media_image1.png
    365
    497
    media_image1.png
    Greyscale

Yoshihara further discloses a desire for the explosion-proof valve (25, 26, 27, 28) to be reliably broken when a set breaking pressure is exceeded while ensuring rigidity that does not interfere with normal handling even when the set breaking pressure is low ([0005]) and for the valve portion (27, 28) to be left on the sealing plate (2) after breaking without falling off ([0028]).
Moreover, Yoshihara discloses wherein the explosion-proof valve (25, 26, 27, 28) has an opening ratio (Figs. 12 and 14).
However, Yoshihara does not disclose a second length N is a distance between the straight line and the folding line, the second length N being greater than 1 mm.
Sodeyama teaches in Fig. 2 a battery comprising an explosion-proof valve (15) formed on a part of a plate (14) serving as an outer shell of a container (11) of a sealed battery, and that is opened by a pressure rise in the container (11) ([0031]), wherein the explosion-proof valve (15) comprises a valve portion (11Sb) and a groove (11Gv), wherein the groove (11Gv) does not enclose the valve portion (11Sb) completely and both end portions of the groove (25, 26) are isolated away from each other (Fig. 2, [0037]).
Sodeyama further teaches wherein an opening angle of the groove (11Gv) with respect to a center of the valve portion (11Sb) may be optimized ([0040]-[0043]).
 Specifically, Sodeyama teaches wherein the opening angle of the groove (11Gv) with respect to a center of the valve portion (11Sb) is 0.5 degrees or more and 56 degrees or less in order to prevent the entire groove (11Gv) from opening and consequently causing the contents of the battery from falling out while preventing the battery from rupturing when an abnormal heat is externally applied to the battery ([0040]-[0043]).
Thus, it would have been obvious to one of ordinary skill in the art to optimize the opening angle of the groove of Yoshihara, as taught by Sodeyama, in order to form an explosion-proof valve for a battery that is reliably broken when a set breaking pressure is exceeded while ensuring rigidity that does not interfere with normal handling even when the set breaking pressure is low and is left on the sealing plate after breaking without falling off, as desired by Yoshihara, while preventing the battery from rupturing when an abnormal heat is externally applied to the battery.
However, Sodeyama does not recognize the variable N, wherein the second length N is a distance between the straight line and the folding line and consequently does not teach or suggest the second length N being greater than 1 mm.
The Examiner notes that the instant specification discloses in Table 1 that when a second length N is a distance between the straight line and the folding line, the second length N being greater than 1 mm, the sealing plate achieved instances wherein the explosion-proof valve was not opened until subjected to the repeated stress more than 30,000 times ([0060]-[0066], see Examples 1-4).
In contrast, the instant specification discloses in Table 1 that when a second length N is a distance between the straight line and the folding line, the second length N being 1 mm, the explosion-proof valve of the sealing plates was opened before the stress had been repeated 30,000 times ([0060]-[0069], see Comparative Example 1 wherein N is 1 mm and the explosion-proof valve of the sealing plates was opened at 27,000 stresses).
Thus, the second length N is not simply routine optimization and consequently, it would not have been obvious to one of ordinary skill in the art to form the explosion-proof valve of Yoshihara such that a second length N is a distance between the straight line and the folding line, the second length N being greater than 1 mm, with reasonable expectation that such would successfully achieve an explosion-proof valve that is not opened until subjected to the repeated stress more than 30,000 times, as achieved by the claimed invention. 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein a second length N is a distance between the straight line and the folding line, the second length N being greater than 1 mm” in combination with all of the other claim limitations taken as a whole.
Claims 2-9 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        May 17, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 19, 2022